NO. 12-03-00281-CV

NO. 12-03-00282-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§


IN RE: JACK SKEEN, JR.§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
PER CURIAM

 Relator Jack Skeen, Jr. seeks a writ of mandamus to compel the Honorable Paul Banner,
sitting for the 241st District Court of Smith County, Texas, to stay the start of the trial on the merits
of cause numbers 241-1403-03 and 241-1404-03, currently scheduled to begin on September 8,
2003.  Specifically, Relator complains that the trial court consolidated the two cases for trial on its
own motion and argues that the exclusive power to consolidate rests with the State.  
	Texas Rule of Appellate Procedure 52.3(j)(1)(A) requires that a petition for writ of
mandamus include an appendix containing a certified or sworn copy of any order complained of or
any other document showing the matter complained of. Although Relator's petition includes an
appendix, no order consolidating the above-referenced cases or other document evidencing the
consolidation is included.  Therefore, Relator has not furnished a record sufficient to show that he
is entitled to the relief requested.  Accordingly, Relator's petition for writ of mandamus is denied.
 
Opinion delivered August 29, 2003.
Panel consisted of Worthen, C.J., Griffith, J.


(PUBLISH)